Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9, 12, and 14-16 are allowed.

Statement of Reasons for Allowance
The present claims are allowable over the closest prior art Laas (US 2011/0281965) for the following reasons:
Laas discloses a polyurethane casting composition comprising a polyisocyanate component consisting of 30-95 wt % polyisocyanate based on hexamethylene diisocyanate and 5-70 wt % polyisocyanate based on cycloaliphatic diisocyanate which can be based on allophonate, biuret, or uretdione; a compound that reacts with isocyanate groups such as polyether and polyester polyols, and other additives such as fillers.  Laas fails to disclose an aliphatic diisocyanate other than hexamethylene diisocyanate, however, it was the examiner’s position that it would have been obvious to one of ordinary skill in the art to expect similar beneficial results with compounds having only additional —CH2—groups.  Even so, Laas only teaches insulating materials as substrates (paragraph 0078) and does not disclose or suggest applying the casting composition on an article capable of conducting 1-145 kV of electricity.  Therefore, it would not have been obvious to one of ordinary skill in the art to utilize a substrate having claimed conductivity.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn